DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a final office action. 
Claims 1, 9, and 13-15 have been amended see REMARKS February 08, 2021.
Claims 3 and 11 are cancelled see REMARKS February 08, 2021.
Claims 1, 5-9, and 13-15 are currently pending and have been examined on their merits.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-9, and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1, 3, and 5-8 recite a system (i.e. a machine such as a concrete thing, consisting of parts, or of certain devices and combination of devices), and claims 9, 11, 
Step 2A prong 1 (Is a Judicial Exception Recited?): 
Representative claims 1 and 9 recite a supply chain simulation system (Method) which performs simulation of a supply chain in which products of a plurality of items are each transported by a plurality of transport systems via a plurality of warehouses, comprising: set each divided group by classifying the products of the plurality of items according to whether or not a distribution channel matches for each of the products of the plurality of items, for each warehouse, calculate a required area of each item in each divided group based on physical dimensions of each item in the divided group and a maximum inventory performance based on inventory quantities of items within each divided group in a predetermined period of time, and determines a total required area for each divided group based on the calculated required area of each item in the respective divided group, for each warehouse, calculate a ratio of the calculated required areas of each divided group and distribute an area of the warehouse at the calculated ratio of the required areas, which is a warehouse capacity of each respective warehouse, for each transport system, calculate a required transport volume of each divided group based on weight information of each item of the divided group and a maximum transport volume, which is based on quantities of items transported by the transport system in the predetermined period of time, for each transport system, calculate a ratio of the calculated required transport volumes of each divided group and distribute a maximum transport value of a 
Therefore, the claim recites a mathematical concept including mathematical calculations performed by a computer. These claims specifically recite “calculating transport related information of each of the divided groups based on an allocation ratio, calculating a total area required for housing all of the items belonging to each of the divided groups by calculating a unit area required for housing each of the items belonging to each of the divided groups, distributing a gross area required for housing each of the items belonging to each of the divided groups based on an area ratio of each of the divided groups that is calculated based on the total area required for each of and the gross area of the plurality of warehouses, and upon an addition of a new warehouse not previously included in the plurality of warehouses, create the plurality of simulation divided input data so as to distribute an area of the new warehouse to each of the divided groups based on the area ratio of each of the divided groups which was previously calculated in relation to the plurality of warehouses.” The courts have defined mathematical concepts as abstract ideas. It is important to note that a mathematical concept need not be expressed in mathematical symbols, because words used in a claim operating on data to solve a problem can serve the same purpose as a formula. Examples of mathematical relationships recited in a claim include organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The claims also recite a mental process being concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Before computers people were performing supply chain predictions based on product type, shipping capabilities, and similar limitations using pen and paper. Additionally under the broadest reasonable interpretation the term “simulation” is interpreted as nothing more than a function or a method of processing information which can be done in one’s mind. The claims recite a mental process as they specifically recite “classifying the products of the plurality of items according to whether or not a distribution channel matches for each of the products of the plurality of items, calculate transport-related information, execute a plurality of simulators, and generate simulation aggregate result data by aggregating a plurality of simulation division execution result data.” The courts do not distinguish between mental processes that are performed Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). See MPEP 2106.04(a)(2).

Step 2A prong 2 (Is the Exception Integrated into a Practical Application?): The claims additionally recite:
Claim 1: A supply chain simulation system comprising: a computer capable of performing; the steps of simulation division, simulation, simulation results aggregation, and results displaying, and a display unit. 
Claim 9: Computer displays.
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). A generic system of simulating calculations does not amount to improvements to the functioning of a computer, or to any other technology or technical TLI Comms, Ultramercial, and Intellectual Ventures v. Cap One. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept). See MPEP 2106.05(b). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not integrated into a practical application. 

The dependent claims 5-8nand 13-15 further narrow the abstract idea recited in the independent claims 1 and 9 and are therefore directed towards the same abstract idea as claims 1 and 9.

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).  See reasoning for Step 2A prong 2. In addition, using a supply chain system to run a simulation using a number of generated inputs to yield a series of outputs as well as displaying said outputs is well-understood, routine and conventional activity.  See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018).  The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: See page 21 of the Specification which discloses “the present invention can be broadly applied to a supply chain simulation system in the field of supply chain simulation”.  In addition, the following are examples of court decisions demonstrating well-understood, routine and conventional activities, See MPEP 2106.05(d). Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).
None of the additional elements add to the inventive concepts more than the judicial exception individually or in any combination.
The dependent claims 5-8 and 12-15 further narrow the abstract idea recited in the independent claims 1 and 9 and are therefore directed towards the same abstract idea as claims 1 and 9.

Claims 5-8 and 13-15 further narrow the abstract idea of dividing the area of a warehouse to a plurality of divided groups to calculate the area ratio.

Claims 5-8 and 13-15 do not recite any additional elements that have not been examined above.

Therefore, Claims 1, 5-8, 9, and 13-15 are rejected under U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 9, and 12-15 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Zieger (US 2005/0075951) in view of Perez (US 2011/0288895) and further in view of Sinclair (US 2010/0125486).

Claims 1 and 9: Zieger discloses (Claim 1) a supply chain simulation system which performs simulation of a supply chain in which products of a plurality of items are each transported by a plurality of transport systems via a plurality of warehouses, comprising: (Claim 9) A supply chain simulation method of performing simulation of a supply chain in which products of a plurality of items are each transported by a plurality of transport systems via a plurality of warehouses, comprising: (Paragraph [0008; 0015] simulates the loading of shipments of a set of products onto a set of transports to move goods between source locations and target locations. These locations may be interchangeable and can include; factories, warehouses, distribution centers, retail centers, and similar locations dependent on the shipping context). A computer, programmed to: set each divided group by classifying the products of the plurality of items according to whether or not a distribution channel matches for each of the products of the plurality of items, (Paragraph [0018-0019]; [0033] the projected demand data may be used to determine the best manner of transporting a set of products (plurality of items) to a target location by determining a route for sending (distribution channel) the products based on availability of product at source location, cost of shipping, and utilization of the capacity of the transport. The determination of the best transportation route relies on a simulation of building a load (e.g., a shipment of products) in a transport. The building of a load may involve consideration of the size, weight, product types, and similar characteristics of a shipment. After the best transportation guidelines for shipping the products is determined, fulfillment instructions may be sent out to the organization site. A build pool may be a data structure that represents the products (plurality of items) according to their quantity to be shipped from a source location to a target location. In one embodiment, the products to be shipped are grouped into shipping units (setting divided groups based on distribution channels). In one embodiment, pallets, containers, or similar shipping unites may contain a mixture of products to be sent to a target location. This mixed shipping unit may be governed by the shipping rule constraints. For example, a build pool may contain a set of products A, B, and C to be shipped to a target location). Calculate a required area of each item in each divided group based on physical dimensions of each item in the divided group (Paragraph [0026]; [0018-0019] in one embodiment the upsize downsize module alters the size of a shipment to fill a transport to its maximum capacity. The maximum capacity of a transport may vary dependent on the shipping unit size, variance in the weight of shipping units and similar considerations. The complete utilization of a transport may be a shipment that utilizes a For each transport system, calculate a required transport volume of each divided group based on weight information of each item of the divided group and a maximum transport volume, which is based on quantities of items transported by the transport system in the predetermined period of time, for each transport system, calculate a ratio of the calculated required transport volumes of each divided group and distribute a maximum transport value of a carrier of the transport system based on the calculated ratio of the calculated required transport volumes, which is a maximum transport volume of the respective transport system (Paragraph [0015-0020]; Fig. 1, determination of route for sending products may involve the analysis of the availability of the demand products, the cost of shipping the products, and the utilization of the capacity of a transport for shipping. In one embodiment, load module 203 may be an application that simulates the loading of a set of transports with a shipment of products based on demand data from a demand order module. For example, a load module may be used to determine how the fifty units of the Monday shipment will be loaded onto a set of transports. In one embodiment load module may work in connection with shipping rule module when simulating the loading of the set of transports. Shipping rule module may be a data structure that includes a set of shipping rules or constraints on the shipping of products using a set of transports. Shipping constraints may include limitations on the combinations of certain products in a single transport, weight limitations of a transport, size of a transport, default shipment 
Automatically create simulation input data (Paragraphs [0015-0020]; [0023-0026] An order replenishment management system that may be utilized in a supply chain to manage the movement of goods between source locations and target location. In one embodiment, order replenishment management systems may receive sales data, inventory data from retailers, inventory data from warehouses or similar demand data. Order replenishment management system may then generate orders for shipments of products from source locations like factories and distribution centers. In one embodiment, order replenishment management system receives sales, inventory or similar demand data from a set of retailers, warehouses and similar sources. The demand data is processed to predict the future demand for a set of products. As used herein the term “set” may include any number of items including a single item. The projected demand data may be used to determine the best manner of transporting a set of products to a target location. Determination of route for sending products may involve the analysis of the availability of the demand products, the cost of shipping the products, and the utilization of the capacity of a transport for shipping. In one embodiment, load module 203 may be an application that simulates the loading of a set of transports with a shipment of products based on demand data from a demand order module. For Execute a plurality of simulators which respectively execute division simulation of each of the plurality of simulation input data (Paragraph [0015-0020]; Fig. 1 An order replenishment management system that may be utilized in a supply chain to manage the movement of goods between source locations and target location. In one embodiment, order replenishment management systems may receive sales data, inventory data from retailers, inventory data from warehouses or similar demand data. Order replenishment management system may then generate orders for shipments of products from source A simulation result aggregation unit which generates simulation aggregate result data by aggregating a plurality of simulation division execution result data representing respective results of simulations respectively performed by the plurality of simulators (Paragraph [0019-0020] determining the best transportation route relies on a simulation building a load in a transport. After simulating a load the best transportation guidelines for shipping the products are determined and fulfillment instructions may be sent out to the original site; [0028] when the desired load configuration has been determined by the load module 203 the results may be sent to a shipment instruction module 225. Shipment instruction module 225 may generate a formatted set of loading configurations or instructions. Shipment instruction module 225 may then output the loading configurations and instructions in the form of a load order module 241 or similar format to source location node 223. [The Examiner notes that they are interpreting the shipment instruction module to be the result of aggregating the results from the plurality of load building models/ simulations so as to give a detailed report on how a plurality of items should be grouped and shipped]). An overall result of the simulation based on the simulation aggregate result data. (Paragraph [0020-0022] & Fig. 2 the shipping and fulfillment instructions may be sent electronically to the source location via a network 
However, Zieger does not disclose a result display unit which displays an overall result of the simulation based on the simulation aggregate result data. Wherein the computer is further programmed to: for each warehouse, calculate a maximum inventory performance based on inventory quantities of items within each divided group in a predetermined period of time, and determines a total required area for each divided group based on the calculated required area of each item in the respective divided group, for each warehouse, calculate a ratio of the calculated required areas of each divided group and distribute an area of the warehouse at the calculated ratio of the required areas, which is a warehouse capacity of each respective warehouse And upon an addition of a new warehouse not previously included in the plurality of warehouses create the plurality of simulation divided input data so as to distribute an area of the new warehouse to each of the divided groups based on the area ratio of each of the divided groups which was previously calculated in relation to the plurality of warehouses.
Perez In the same field of discloser as a system for supply chain simulation and facility optimization Perez teaches for each warehouse, calculate a maximum inventory performance based on inventory quantities of items within each divided group in a predetermined period of time, and determines a total required area for each divided group based on the calculated required area of each item in the respective divided group, for each warehouse, calculate a ratio of the calculated required areas of each divided group and distribute an area of the warehouse at the calculated ratio of the required areas, which is a warehouse capacity of each respective warehouse (Paragraph [0068-0071] Fig. 11; an optimal amount of workroom space may be calculated by adding the number of square feet [area] needed for each delivery route [divided groups] housed at the facility. Any calculations that properly determine the optimal value for a facility resource [housing area required for items] may be performed. Resource status determination process calculates the difference between the existing value of a resource category and the desired value for that resource. Facility optimization server may calculate the resource status of each resource category at each of the facility. Facility optimization server may calculate the difference between the existing value of a resource category and the desired value for that resource category by subtracting the desired value from the existing value. A facility icon may consist of three divided areas, representing the resource status of a resource category. Top area may represent parking space, middle area may represent workroom square footage, and the bottom area may represent retail square footage at the facility). And display, on a display unit (Paragraph [007-009]; Fig. 5 the system further includes a display device showing a map indicating a location of a first facility of the plurality of facilities). Create the plurality of simulation divided input data so as to distribute an area of the new warehouse to each of the divided groups based on the area ratio of each of the divided groups which was previously calculated in relation to the plurality of warehouses (Paragraph [0058-0060]; [0068-0071] Fig. 11; in some  
At the time of the invention was effectively filed it would be obvious to one of ordinary skill in the art to modify Zieger to include add a display unit as Perez  As well as to include calculating divided input data in relation to the plurality of warehouses as Perez teaches a method for reallocating resources by creating a digital geospatial display of a plurality of facilities (Paragraph [0008]) which would enable a facility manager to maximize space allotment and optimize resources, resulting in reduced costs and increased revenue (Paragraph [0031]).
Sinclair, in the same field of endeavor of using supply chain simulations to create predictive models, teaches and upon an addition of a new warehouse not previously included in the plurality of warehouses (Sinclair: [0035-0039] supply chain simulation files 119 may include a plurality of models each representing a different aspect or feature associated with the supply chain. Specifically, supply chain simulation files may include a demand forecast model an inventory planning model, and a transactional model. Supply chain simulation files may include a distribution model that enables the simulation of distribution between or among different supply chain facilities (warehouses). Additionally supply chain simulation files may include facilities evaluation model that performs analysis associated with adding new (or modifying/relocating existing) facilities in the supply chain network. For example, transactional model 119a may be configured to predict the inflow (e.g., units received) and outflow (e.g., units sold, shipped, or transferred) of a part number or group of part numbers associated with a facility. 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the distribution method as taught by modified Zieger to include the calculations based on an opening of a new warehouse as taught by Sinclair with the motivation predicting the impact the construction of a nearby center will bear on an original center (Sinclair: [0040]).
Claim 5 and 13: Modified Zieger teaches the supply chain simulation system according to claim 1 and the supply chain simulation method as per claim 9. Zieger further discloses wherein the computer is further programmed to: creates the plurality of simulation divided input data so as to distribute an area of a space to each of the divided groups based on the area ratio of each of the divided groups (Zieger: [0026] discussing "Upsize downsize module 211 may alter the size of a shipment to maximize the usage of a transport. In one embodiment, the upsize downsize module 203 alters the size of a shipment to fill a transport to its maximum capacity. The maximum capacity of a transport may vary dependent on the shipping unit size [area], variance in the weight of shipping units and similar considerations. The complete utilization of a transport may be a shipment that utilizes a space, weight, or shipping unit number that falls within a defined range that approximates the maximum usage of the transport for the given measurement. For example, a transport may be able to carry 70 units of a product. The demand order for Monday is 50 units. Thus, the transport has additional space for 20 units on the Monday shipment. Upsizing downsizing module 211 increases .
Zieger does not disclose upon an addition of a new warehouse not previously included in the plurality of warehouses. Corresponding to another warehouse of a region that is geographically close to the new warehouse among the plurality of warehouses.
However, in the same field of endeavor as supply chain simulation Perez teaches simulating the transport/redistribution of items based on a change in the number of warehouses (Paragraph [0005] & [0008] provides a facility optimization system and method that may help identify facilities within a specific drive time or mileage range of the target facility. Reallocating resources by creating a digital geospatial display of a plurality of facilities).
At the time the invention was effectively filed it would be obvious to one of ordinary skill in the art to modify Zieger to include a change in the number of warehouses as Perez teaches which would enable a facility manager to 
Furthermore, in the same field of endeavor as supply chain simulation, Sinclair teaches upon an addition of a new warehouse not previously included in the plurality of warehouses. Corresponding to another warehouse of a region that is geographically close to the new warehouse among the plurality of warehouses. (Sinclair: [0035] discussing "supply chain simulation files 119 may include a facilities evaluation model that performs cost/benefit analysis associated with adding new (or modifying/relocating existing) facilities in the supply chain network.") Wherein the transport system is a new transport system (Sinclair: [0039] discussing "For example, transactional model 119a may be configured to predict the inflow (e.g., units received) and outflow ( e.g., units sold, shipped, or transferred) of a part number or group of part numbers associated with a facility. Similar to inventory planning model 119b, supply chain simulation files 119 may include a plurality of transactional models, each model corresponding to a particular facility associated with a supply chain.") and the calculations are corresponding to another warehouse of a region that is geographically close to the new warehouse among the plurality of warehouses 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the distribution method as taught by modified Zieger to include the calculations based on an opening of a new warehouse as taught by Sinclair with the motivation of predicting the impact the construction of a nearby center will bear on an original center (Sinclair: [0040]). 
Claims 6 and 13: Modified Zieger discloses a system as per claim 1 and the supply chain simulation method as per claim 9. Zieger further discloses wherein the computer is further programmed to: create the plurality of simulation input data so as to distribute the area of a space to each of the divided groups based on a predefined area ratio. (Zieger: [0026] discussing "Upsize downsize module 211 may alter the size of a shipment to maximize the usage of a transport. In one embodiment, the upsize downsize module 203 alters the size of a shipment to fill a transport to its maximum capacity. The maximum capacity of a transport may vary dependent on the shipping unit size [area], variance in the weight of shipping units and similar considerations. The complete utilization of a transport may be a shipment that utilizes a space, weight, or shipping unit number that falls within a defined range that approximates the maximum usage of the transport for the given measurement. For example, a transport may be able to carry 70 units of a product. The demand order for Monday is 50 units. Thus, the transport has additional space for 20 units on the Monday shipment. Upsizing downsizing module 211 increases the size of the shipment to include the Tuesday shipment of 10 units and the Wednesday shipment of 10 units. The transport is then full having been loaded with 70 units." and [0040] discussing "Load types may include a balanced load type, a straight load type or similar load type. A balanced load may include proportional amounts of the set of products to be shipped. The load may be balanced by the quantity of products to be shipped, the weight of products to be shipped, the quantity of shipping units of a product to be shipped or similar shipping balance considerations. For example, a shipping unit of product A may include 100 items and a shipping unit of product B may include 50 items. A balanced load may include two shipping units of B for every shipping unit of A").
However, Zieger does not disclose when a new warehouse is added separately from the plurality of warehouses.
In the same field of endeavor as supply chain simulation, Sinclair teaches a new warehouse is added separately from the plurality of warehouses (Paragraph [0035] discussing "supply chain simulation files 119 may include a facilities evaluation model that performs cost/benefit analysis associated with adding new ( or modifying/relocating existing) facilities in the supply chain network.").
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the distribution method as taught by modified Zieger to include the calculations based on an opening of a new warehouse as taught by Sinclair with the motivation of predicting the impact the construction of a nearby center will bear on an original center (Sinclair: [0040]). 
Claims 7 and 14: Modified Zieger discloses a system as per claim 1 and the supply chain simulation method as per claim 9. Zieger further discloses wherein the computer is further programmed to: create a plurality of simulation data input data calculated so as to distribute the area of the new warehouse to each of the divided groups based on the area ratio selected amount the area ratio of each of the divided groups which was previously calculated in relation to the plurality of warehouses (Paragraph [0026] discussing "Upsize downsize module 211 may alter the size of a shipment to maximize the usage of a transport. In one embodiment, the upsize downsize module 203 alters the size of a shipment to fill a transport to its maximum capacity. The maximum capacity of a transport may vary dependent on the shipping unit size [area], variance in the weight of shipping units and similar considerations. The complete utilization of a transport may be a shipment that utilizes a space, weight, or shipping unit number that falls within a defined range that approximates the maximum usage of the transport for the given measurement. For example, a transport may be able to carry 70 units of a product. The demand order for Monday is 50 units. Thus, the transport has additional space for 20 units on the Monday shipment. Upsizing downsizing module 211 increases the size of the shipment to include the Tuesday shipment of 10 units and the Wednesday shipment of 10 units. The transport is then full having been loaded with 70 units." and [0040] discussing "Load types may include a balanced load type, a straight load type or similar load type. A balanced load may include proportional amounts of the set of products to be shipped. The load may be balanced by the quantity of products to be shipped, the weight of products to be shipped, the quantity of shipping units of a product to be shipped or similar shipping balance considerations. For example, a shipping unit of product A may include 100 items and a shipping unit of product B may include 50 items. A balanced load may include two shipping units of B for every shipping unit of A"),
However, Zieger does not disclose upon an addition of a new warehouse not previously included in the plurality of warehouses the area ratio of each of the divided groups corresponding to another warehouse of a region that is geographically close to the new warehouse among the plurality of warehouses, and the predefined area ratio.
In the same field of endeavor Sinclair teaches upon an addition of a new warehouse not previously included in the plurality of warehouses the area ratio of each of the divided groups corresponding to another warehouse of a region that is geographically close to the new warehouse among the plurality of warehouses, and the predefined area ratio. (Paragraph [0040] discussing "For example, transactional model 119a may be configured to predict a recession in the number of transactions for a central distribution center that may be associated with construction of a nearby regional distribution center that will bear some of the transactional burden of the central distribution center.").
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the distribution method as taught by modified Zieger to include the calculations based on an opening of a new warehouse as taught by Sinclair with the motivation of predicting the impact the construction of a nearby center will bear on an original center (Sinclair [0040]). 
Claims 8 and 15: Modified Zieger discloses the supply chain simulation system according to claim 1 and the supply chain simulation method as per claim 9. Zieger further discloses wherein the computer is further programmed to: create the plurality of simulation divided input data so as to distribute a maximum shipping volume of a transport system to load and unload items to and from a space to each of the divided groups based on the area ratio of each of the divided groups which was previously calculated (Paragraph [0026] discussing "Upsize downsize module 211 may alter the size of a shipment to maximize the usage of a transport. In one embodiment, the upsize downsize module 203 alters the size of a shipment to fill a transport to its maximum capacity. The maximum capacity of a transport may vary dependent on the shipping unit size [area], variance in the weight of shipping units and similar considerations. The complete utilization of a transport may be a shipment that utilizes a space, weight, or shipping unit number that falls within a defined range that approximates the maximum usage of the transport for the given measurement. For example, a transport may be able to carry 70 units of a product. The demand order for Monday is 50 units. Thus, the transport has additional space for 20 units on the Monday shipment. Upsizing downsizing module 211 increases the size of the shipment to include the Tuesday shipment of 10 units and the Wednesday shipment of 10 units. The transport is then full having been loaded with 70 units." and [0040] discussing "Load types may include a balanced load type, a straight load type or similar load type. A balanced load may include proportional amounts of the set of products to be shipped. The load may be balanced by the quantity of products to be shipped, the weight of products to be shipped, the quantity of shipping units of a product to be shipped or similar shipping balance considerations. For example, a shipping unit of product A may include 100 items and a shipping unit of product B may include 50 items. A balanced load may include two shipping units of B for every shipping unit of A"), 
Zieger does not disclose upon an addition of a new warehouse not previously included in the plurality of warehouses the space is a new warehouse added separately from the plurality of warehouses wherein the transport system is a new transport system and wherein calculations are performed in relation to the plurality of warehouses. The area ratio of each of the divided groups corresponding to another warehouse of a region that is geographically close to the new warehouse among the plurality of warehouses, or the defined area ratio.
However, in the same field of endeavor as supply chain simulation Perez teaches simulating the transport/redistribution of items based on a change in the number of warehouses (Paragraph [0005] & [0008] provides a facility optimization system and method that may help identify facilities within a specific drive time or mileage range of the target facility. Reallocating resources by creating a digital geospatial display of a plurality of facilities).
At the time the invention was effectively filed it would be obvious to one of ordinary skill in the art to modify Zieger to include a change in the number of warehouses as Perez teaches which would enable a facility manager to maximize space allotment and optimize resources, resulting in reduced costs and increased revenue (Paragraph [0031]).
Furthermore, in the same field of endeavor as supply chain simulation, Sinclair teaches upon an addition of a new warehouse not previously included in the plurality of warehouses the space is a new warehouse added separately from the plurality of warehouses wherein the transport system is a new transport system and wherein calculations are performed in relation to the plurality of warehouses. The area ratio of each of the divided groups corresponding to another warehouse of a region that is geographically close to the new warehouse among the plurality of warehouses, or the defined area ratio. (Paragraph [0035] discussing "supply 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the distribution method as taught by modified Zieger to include the calculations based on an opening of a new warehouse as taught by Sinclair with the motivation of predicting the impact the construction of a nearby center will bear on an original center (Sinclair [0040]).

Therefore, Claims 1, 5-9, and 13-15 are rejected under U.S.C. 103.

Response to Arguments
Applicant’s arguments, see Remarks, filed February 08, 2021 with respect to the rejection of claim(s) 1, 5-9, and 13-15 under U.S.C. §101 have been fully considered and are not persuasive.
Applicant contends the claims do not recite an abstract idea including a mathematical concept and a mental process. However, the Examiner respectfully disagrees as the claims do recite a mathematical relationship, formula, or calculation. The claim recite the concepts of calculating area, weights and ratios in order to determine capacity. This falls within the “mathematical calculations” subgroup described in the October 2019 Update.  Example of a case the courts have found to be a mathematical relationship include organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721. Therefore the rejection is maintained. The applicant argues that the claims are similar to example 39 which refers to “training a neural network”. However, the examiner respectfully disagrees 
Applicant further contends the claims do not recite a mental process as the claims cannot be practically performed in the human mind. However, the Examiner disagrees.  The limitations identified in Prong 1 of the analysis can be performed by the human mind with the aid of pen and paper.  Similar to Electric Power Group, the instant claims amount to collecting information, analyzing it, and displaying certain results of the collection and analysis.  The October 2019 Update clearly states that a claim that requires a computer may still recite a mental process as long as the computer is generic in nature.  The Examiner maintains that the instant claims merely uses a computer as a tool which performs a concept that could be performed by a human being using pen and paper.  Therefore the rejection is maintained.
Applicant argues that even if the claims fall into an abstract idea they are integrated into a practical application, as the claim recite the improvement of “the accuracy of simulation technology.” However the Examiner respectfully disagrees as the recited improvement is an improvement to the abstract idea and not the functioning of a computer or other  "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). The examiner interprets the claimed invention to simple be an automation of a manual process, by using a computer to simulate a supply chain model determining a group of items with similar distribution channels/ routes, calculate an allocation ratio or how much area is needed to transport the items, calculate the area needed for housing the items and the area available, so as to determine how to distribute available area in a series of warehouses to store a series of items. These recited claims are found to be similar to cases found to not be patent eligible including: mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential) and performing a resampled statistical analysis to generate a resampled distribution, SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1163-65, 127 USPQ2d 1597, 1598-1600 SAP America, Inc. v. Investpic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018). Therefore the rejection is maintained.
Applicant’s amendments, see Claims, filed February 08, 2021 with respect to the rejection of claim(s) 1, 5-9, and 13-15 under U.S.C. §103 are moot because Applicant has amended the claims, which required further search and consideration. See above, ground(s) of rejection made in view of Claims 1, 5-9, and 13-15 being unpatentable over Zieger (US 2005/0075951) in view of Perez (US 2011/0288895) and further in view of Sinclair (US 2010/0125486). However, where relevant, the Examiner will respond to Applicant’s arguments.
The applicant argues that Zieger does not disclose “simulating the loading of a shipment of a set of products.” However, the examiner respectfully disagrees as Zieger does disclose building a load (shipment) that considers the size, weight, product types, and similar characteristics of a shipment (Zieger [0018]). The examiner notes the broadest reasonable interpretation of simulating the loading of a shipment would be to model a load of products utilizing the products defining characteristics such as size, weight, and type. Additionally, the applicant argues that Zieger in combination with Perez and Sinclair does not disclose the newly amended limitations of  for each warehouse, calculate a required area of each item in each divided group based on physical dimensions of each item in the divided group and a maximum inventory performance based on inventory quantities of items within each divided group in a predetermined period of time, and determines a total required area for each divided group based on the calculated required area of each item in the respective divided group, for each warehouse, calculate a ratio of the calculated required areas of each divided group and distribute an area of the warehouse at the calculated ratio of the required areas, which is a warehouse capacity of each respective warehouse,  for each transport system, calculate a required transport volume of each divided group based on weight information of each item of the divided group and a maximum transport volume, which is based on quantities of items transported by the transport system in the predetermined period of time, for each transport system, calculate a ratio of the calculated required transport volumes of each divided group and distribute a maximum transport value of a carrier of the transport system based on the calculated ratio of the calculated required transport volumes, which is a maximum transport volume of the respective transport system. However, the examiner respectfully disagrees as Zieger discloses calculate a required area of each item in each divided group based on physical dimensions of each item in the divided group and determines a total required area for each divided group based on the calculated required area of each item in the respective divided group and for each transport system, calculate a required transport volume of each divided group based on weight information of each item of the divided group and a maximum transport 
Dependent claims 5-8, and 13-15 were argued by representative as being allowable only as being dependent on claims 1 and 9. Therefore, they are maintained.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Benda (US 2011/0029446) Transport vehicle capacity maximization logistics system and method of same.
Wegner (US 2008/0040182) Method for transporting physical objects, transportation system and transportation means.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                                         


/SANGEETA BAHL/Primary Examiner, Art Unit 3629